                 Case 1:20-cv-02211-MKV Document 30 Filed 07/20/21 Page 1 of 1
                                          KOSTELANETZ & FINK, LLP
                                         7 WORLD TRADE CENTER, 34TH FLOOR
                                             NEW YORK, NEW YORK 10007
      WASHINGTON, DC OFFICE
                                                        ___                     USDC SDNY
601 NEW JERSEY AVENUE, NW, SUITE 260             TEL: (212) 808-8100            DOCUMENT
       WASHINGTON, DC 20001                      FAX: (212) 808-8108            ELECTRONICALLY FILED
                ___
        TEL: (202) 875-8000
                                                   www kflaw.com                DOC #:
        FAX: (202) 844-3500                                                     DATE FILED: 7/20/2021



                                                                       July 19, 2021

     BY ECF
     The Honorable Mary Kay Vyskocil
     United States District Judge
     500 Pearl Street, Room 2230
     New York, NY 10007

                         Re: United States of America v. Walter Schik, 20 Civ. 2211 (MKV)

     Dear Judge Vyskocil,

             We represent Defendant Walter Schik in the above-entitled action. We write jointly with
     the Plaintiff, to respectfully request that the Post-Discovery Conference currently scheduled for
     July 23, 2021, at 12:00 p.m., be held virtually rather than in-person, due to the ongoing COVID-
     19 pandemic, as well as scheduling constraints on the part of counsel for both parties.

             In the alternative, should the Court prefer that the Post-Discovery Conference be held in
     person, we respectfully request that the Court re-schedule the conference for a date after August
     1st. I am not available for an in-person conference on July 23, and counsel for Plaintiff had
     previously scheduled to be out of town this week and next week.

               We thank the Court for its consideration of this request.

                                                              Respectfully submitted,


                                                              Juliet L. Fink



   The Post-Discovery Conference scheduled for July 23, 2021 at 12:00pm will proceed as scheduled. The
   conference will be held telephonically. To join the conference, dial 888-278-0296 and enter access code
   5195844.

                                                       7/20/2021
